—In an action, inter alia, to recover damages for legal malpractice, the defendant Sidney A. Weisberg appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated January 14, 1998, which denied his motion, inter alia, for summary judgment dismissing the third, fourth, and fifth causes of action of the complaint.
Ordered that the order is affirmed, with costs.
The proponent of a motion for summary judgment “must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). The defendant failed to meet this burden inasmuch as material issues of fact exist as to whether *422an attorney-client relationship was established. Therefore, the defendant was not entitled to summary judgment (see, CPLR 3212 [b]).
The defendant’s remaining contentions are without merit. Santucci, J. P., Sullivan, Florio and McGinity, JJ., concur.